 

Case 1:18-cr-00509-GBD Document 561 Filed 04/20/20 Page 1 of 1

Law Offices of Donald Yannella, P.C.
Member of NY & NJ Bars
Tel: (212) 226-2883
Fax: (646) 430-8379
Email: nynjcrimlawyer@gmail.com

70 Grand Avenue, Suite 100 233 Broadway, Suite 2370
River Edge, NJ 07661 New York, NY 10279

(Preferred mailing address)

AE RTE PONE TOTS

bap aeaM NE WA AEN SEE TROT

April 15, 2020

 

we pF OTT a Sk

Hon. George B. Daniels: 280 5)
United States District Court ..9 0 0 fos #
500 Pear! Street Rin se
New York, NY 10007

 
  

 

Re: United States v. Farida Radjabova
18 Cr. 509 (GBD)

 

Dear Judge Daniels:

I am counsel for Farida Radjabova. With the consent of Assistant United States Attorney
Matthew Hellman and United States Pretrial Services Officer Dennis Khilkevich, I respectfully
request that Your Honor direct Pretrial Services to remove location monitoring and GPS as a

condition of my client’s bond.

Thank you for your courtesy and attention to this matter.

Sincerely,

/s/

Donald J. Yannella, Esq.

 

 
